Exhibit 10.1

Execution Form

SIXTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This Sixth Amendment to Amended and Restated Credit Agreement (this “Amendment”)
dated as of April 13, 2007 (the “Effective Date”), is by and among PENN VIRGINIA
CORPORATION, a Virginia corporation (the “Borrower”), the Lenders (as defined in
the Credit Agreement referred to below) party hereto, and JPMORGAN CHASE BANK,
N.A. (successor by merger to Bank One, N.A. (Main Office Chicago)) (the
“Administrative Agent”).

R E C I T A L S:

WHEREAS, the Borrower, each Lender then a party thereto, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003, as amended by that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of December 29, 2004, and as amended by that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
December 15, 2005, and as amended by that certain Third Amendment to Amended and
Restated Credit Agreement dated as of April 14, 2006, and as amended by that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
August 25, 2006, and as amended by that certain Fifth Amendment to Amended and
Restated Credit Agreement dated as of November 1, 2006, and as otherwise
amended, supplemented or modified from time to time prior to the Effective Date
(the “Credit Agreement”), pursuant to which the Lenders have agreed to make
revolving credit loans to, and participate in letters of credit issued for, the
benefit of the Borrower under the terms and provisions stated therein; and

WHEREAS, the Borrower has requested that the Lenders make certain modifications
to the Credit Agreement as more particularly set forth below, subject to the
terms and conditions set forth herein and in the Credit Agreement as amended
hereby; and

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto and the Administrative Agent have
agreed to enter into this Amendment in order to effectuate such amendments and
modifications to the Credit Agreement;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) The definition of “Aggregate Commitment” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to provide as follows:



--------------------------------------------------------------------------------

“ “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof;
provided that the Aggregate Commitments shall not at any time exceed
$500,000,000.”

(b) Section 2.5(ii)(a)(2) of the Credit Agreement is hereby amended by deleting
“$400,000,000” therein and inserting in its place “$500,000,000”.

(c) Section 6.2.2 of the Credit Agreement is hereby amended by deleting the
“; and” at the end of the existing clause (viii) thereof, deleting the period at
the end of the existing clause (ix) thereof and inserting in place thereof
“; and”, and inserting the following new clause (x) immediately after clause
(ix) as so amended:

“(x) unsecured Indebtedness of the Borrower outstanding from time to time under
a certain line of credit with SunTrust Bank not exceeding at any time
$20,000,000 in the aggregate.”

(d) Schedule 6.2.2 to the Credit Agreement is hereby amended by deleting the
words the second row of the first table of such schedule (which describes a
$10,000,000 line of credit with SunTrust Bank in favor of the Borrower) and
inserting in place thereof the word “Reserved”.

(e) The Credit Agreement is hereby amended by deleting the existing Commitment
Schedule to the Credit Agreement and inserting in its place the schedule of
commitments set forth in Annex 1 attached to this Amendment as the new
Commitment Schedule to the Credit Agreement.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Administrative
Agent, the LC Issuer and each of the Lenders.

(b) Notes. The Administrative Agent shall have received a Note on behalf each
Lender that has requested a Note pursuant to Section 2.13 of the Credit
Agreement payable to the order of each such requesting Lender.

(c) Legal Opinions. The Administrative Agent shall have received the written
legal opinion of (i) Nancy M. Snyder, Esq., as general counsel to Borrower and
the Guarantors, and (ii) Vinson & Elkins L.L.P., as special counsel to Borrower
and the Guarantors, each of which shall be addressed to the Administrative
Agent, the LC Issuer and the Lenders and shall be in form and substance
satisfactory to the Administrative Agent.

 

Page 2



--------------------------------------------------------------------------------

(d) Other Conditions. The Borrower shall have confirmed and acknowledged to the
Administrative Agent, the LC Issuer and the Lenders, and by its execution and
delivery of this Amendment the Borrower does hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties made by the
Borrower or any other Loan Party contained in the Credit Agreement and in the
other Loan Documents are true and correct on and as of the date hereof in all
material respects as though made as of the date hereof; and (iv) no Default or
Unmatured Default exists under the Credit Agreement or any of the other Loan
Documents.

Section 4. Increase of Borrowing Base.

(a) The Borrowing Base shall be increased to $450,000,000 from and after the
Effective Date until the Borrowing Base shall be otherwise redetermined in
accordance with the Credit Agreement.

(b) Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to clause (a) of this Section 4 constitutes the regularly scheduled
Borrowing Base redetermination for Spring 2007 (and shall not constitute a
special redetermination of the Borrowing Base pursuant to Section 2.21(v) of the
Credit Agreement).

Section 5. Fees Payable to Lenders. Concurrently with the effectiveness of this
Amendment, the Borrower shall pay to the Administrative Agent for the account of
each Lender, a fee equal to 0.15% of the positive difference, if any, of
(a) such Lender’s Commitment after giving effect to this Amendment minus
(b) such Lender’s Commitment immediately prior to the effectiveness of this
Amendment.

Section 6. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 7. Expenses. The Borrower agrees to pay on demand all expenses set forth
in Section 9.6 of the Credit Agreement.

Section 8. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”,

 

Page 3



--------------------------------------------------------------------------------

“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, the Notes, or the Mortgage, the Guaranty, the Pledge Agreement or any
of them, shall mean and be a reference to such Loan Document, the Credit
Agreement, the Notes, the Mortgage, the Guaranty, the Pledge Agreement or any of
them, as amended or otherwise modified by this Amendment; (b) the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any default of the Borrower or any right, power or remedy of the Administrative
Agent or the Lenders under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents; (c) this Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement; and
(d) delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 9. Severability. Any provisions of this Amendment held by court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 10. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 11. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the LC Issuer, the Lenders and the Borrower
and their respective successors and assigns.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

Section 13. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 14. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 4



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

PENN VIRGINIA CORPORATION,

as Borrower

By:

 

/s/ Frank A. Pici

Name:

  Frank A. Pici

Title:

  Executive Vice President and Chief Financial Officer ADMINISTRATIVE AGENT AND
LENDERS JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main
Office Chicago)), as Administrative Agent and as a Lender

By:

 

/s/ Jo Linda Papadakis

Name:

  Jo Linda Papadakis

Title:

  Vice President WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Jay Buckman

Name:

  Jay Buckman

Title:

  Vice President

ROYAL BANK OF CANADA, as a Lender

By:

 

/s/ Linda M. Stephens

Name:

  Linda M. Stephens

Title:

  Authorized Signatory

 

S - 1



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:  

/s/ Douglas R. Liftman

Name:   Douglas R. Liftman Title:   Managing Director and   By:  

/s/ Betsy Jocher

Name:   Betsy Jocher Title:   Director

BANK OF AMERICA, N.A., successor by merger

to Fleet National Bank, as a Lender

By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President COMERICA BANK, as a Lender By:  

/s/ Huma Vadgama

Name:   Huma Vadgama Title:   Vice President PNC BANK, NATIONAL ASSOCIATION, as
a Lender By:  

/s/ Holly Kay

Name:  

Holly Kay

Title:   Corporate Banking Officer

 

S - 2



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as a Lender

By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Senior Vice President and   By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director MIZUHO CORPORATE BANK, LTD.,
as a Lender By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Senior Vice President WELLS FARGO BANK, N.A., as a
Lender By:  

/s/ Thomas E. Stelmar Jr.

Name:   Thomas E. Stelmar Jr. Title:   AVP / Portfolio Manager

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Sixth Amendment to Amended and Restated Credit
Agreement dated as of April 13, 2007 (the “Sixth Amendment”), (ii) acknowledges
and agrees that its consent is not required for the effectiveness of the Sixth
Amendment, (iii) ratifies and acknowledges its respective Obligations under each
Loan Document to which it is a party, and (iv) represents and warrants that
(a) no Default or Unmatured Default has occurred and is continuing, (b) it is in
full compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Sixth Amendment.

 

PENN VIRGINIA HOLDING CORP.,

a Delaware corporation

PENN VIRGINIA OIL & GAS CORPORATION,

a Virginia corporation

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

PENN VIRGINIA OIL & GAS LP LLC,

a Delaware limited liability company

PENN VIRGINIA MC CORPORATION,

a Delaware corporation

PENN VIRGINIA MC ENERGY L.L.C.,

a Delaware limited liability company

PENN VIRGINIA MC OPERATING COMPANY L.L.C.,

a Delaware limited liability company

PENN VIRGINIA OIL & GAS, L.P.,

a Texas limited partnership

 

By Penn Virginia Oil & Gas GP LLC,

a Delaware limited liability company, as its general partner

By:  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:   Vice President and Chief Financial Officer

 

S - 4



--------------------------------------------------------------------------------

ANNEX 1

COMMITMENT SCHEDULE

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 53,500,000.00

Wachovia Bank, National Association

   $ 53,500,000.00

Royal Bank of Canada

   $ 42,500,000.00

BNP Paribas

   $ 42,500,000.00

Bank of America, N.A.

   $ 42,500,000.00

Comerica Bank

   $ 33,100,000.00

PNC Bank, National Association

   $ 33,100,000.00

Fortis Capital Corp.

   $ 33,100,000.00

Mizuho Corporate Bank, Ltd.

   $ 33,100,000.00

Wells Fargo Bank, National Association

   $ 33,100,000.00

Total:

   $ 400,000,000.00

 

Annex 1